[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff's motion for summary judgment (#121) is denied as there are genuine issues of fact regarding contributory negligence on the part of plaintiff Christy, raised by the defendants' special defense. The affidavit filed by the plaintiff only avers that the defendant operator made an improper left turn.
It is true, that the defendants did not file a counter affidavit opposing summary judgment, but failure to do so does not bar a party "from attacking the sufficiency of the movant's affidavit and other proof." McGillicuddy v. Ciga Plus, 7 Conn. Super. Ct. 323
(1992), citing Evans Products Co. v. Clinton Building Supply,Inc., 174 Conn. 512, 514-18, 391 A.2d 168 (1984).
Further, "[b]y contesting the existence of only one material fact, the existence of which is not conclusive on the merits of the entire case, a party moving for summary judgment cannot place on the other party the burden of submitting affidavits to establish the truth of other pleaded material facts which the moving party has not attacked. Plouffe v. New York, 160 Conn. 482, 491,280 A.2d 359 (1971).
So Ordered.
Dated at Stamford, Connecticut, this 12th day of August, 1996.
WILLIAM BURKE LEWIS, J.